—Action to recover damages for personal injuries suffered' as a consequence of plaintiff’s falling in defendants’ loft. Plaintiff alleged that his fall was caused by reason of an extension of an iron shaft out into an aisle, against which he came in contact while he was carrying, with the aid of defendants’ employee, a heavy bolt of cloth to the elevator. Judgment for the. plaintiff unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.